Citation Nr: 1331994	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-33 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a neck disability, to include cervical strain.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from June 1999 to February 2001 and from June 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the claim on appeal.

The Veteran's claim was remanded by the Board for additional development in March 2013.  The requested development having been completed, the matter again is before the Board.

The record reflects that after the final supplemental statement of the case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2013).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.


FINDING OF FACT

The Veteran does not have a neck disability, to include cervical strain, that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A neck disability was not incurred in and is not otherwise related to the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in July 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded a VA general examination for his orthopedic claims in September 2008.  In compliance with the RO's examination instructions, the examiner provided a diagnosis of cervical strain.  The RO's examination request did not include a request for an etiology opinion and none was provided.  Another VA examination was conducted in March 2013, with addendum in April 2013.  After consideration of the claims file, the Veteran's contentions, physical examination, and review of all testings of record, the April 2013 reviewer concluded that it was clear that the Veteran's neck symptoms were not caused by his military service.  The examiner provided a complete rationale for the opinion provided.  Based on the foregoing, the Board concludes that the March 2013 VA examination report and April 2013 addendum are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the March 2013 VA examination report and April 2013 addendum and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its March 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2013).  In this case, the Veteran was not diagnosed with arthritis of the cervical spine in service or within one year of separation from service.  Indeed, there is no evidence that the Veteran has ever been diagnosed with arthritis of the cervical spine.  As such, entitlement to service connection on a presumptive basis is not warranted.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154 (b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154 (b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

The Board has considered the applicability of the combat presumption in this case, given the Veteran's service in Southwest Asia.  The Board notes, however, that the Veteran's MOS of water treatment specialist is not one typically associated with combat operations and he is not in receipt of any medals that specifically demonstrate combat action.  As will be discussed in greater detail below, the Board does not find the Veteran's representations of involvement in an explosion while riding in a Humvee to be credible evidence and there is no other evidence to support his contentions.  Thus, the Board finds that these provisions are not applicable in this instance.

The Veteran claims that he injured his neck in service in November 2007 when there was an explosion while riding a Humvee that caused the Veteran's head to strike the window.     

The Veteran's service treatment records do not include complaints, treatment, or diagnosis of a neck disability during his first period of active duty service.  The Veteran does not contend that his current neck problems stem from any incident during his first period of active service

In the interim between periods of service, the Veteran was involved in a car accident in January 2005 with subsequent neck and left shoulder pain.  No diagnosis of a neck disability was made, however, and the neck pain resolved within weeks.  In October 2005, the Veteran reported chronic low back pain, but did not discuss or relate any problems with his neck.  A January 2006 Report of Medical Examination noted chronic low back pain, but included no reports of neck problems.  In October 2006, after deployment to deal with the aftermath of Hurricane Katrina the Veteran reported back pain, but did not report any neck problems.  

During the Veteran's second period of service, a June 2007 pre-deployment health assessment indicated that the Veteran's health was very good, but that he did have medical or dental problems.  Unfortunately the specific problems were not listed.  Another June 2007 record, however, indicated that the Veteran's health problems consisted of intermittent muscle spasms in the back.  Yet another June 2007 record noted the Veteran's reports of the use of Motrin and Flexeril for chronic low back pain.  A June 2007 Report of Medical Examination included normal findings as to the neck and spine.  In a subsequent July 2007 pre-deployment health assessment, the Veteran stated that his health was good and that he had no medical or dental problems.  In a late July 2007 record, the Veteran specifically denied neck symptoms.  

The service treatment records do not include any complaints of neck problems in the immediate aftermath of the claimed November 2007 blast while riding in a Humvee.  The service treatment records do include dental treatment in February 2008 for cleaning and a chipped tooth, which the Veteran now claims he also incurred during the November 2007 blast while riding in a Humvee.  At that time, however, the Veteran failed to report any neck problems and, indeed, stated that his only medication was Motrin for occasional back pain and did not otherwise report a blast incident involving a Humvee as the cause either of the chipped tooth or ongoing neck pain.  

After the Veteran's return from Iraq in June 2008, the Veteran reported muscle aches and swollen, stiff, or painful joints, which were still bothering him.  He rated his overall health as Good, but indicated that his health was much worse than before deployment.  In a June 2008 Report of Medical Assessment, the Veteran indicated that he had rolled his ankle and experienced knee pain while on active duty, for which he had not sought medical treatment.  Also in June 2008, the Veteran completed a series of questions to determine whether he might have sustained a traumatic brain injury (TBI) during his deployment to Iraq.  At that time, the Veteran reported a fall during service, but denied involvement during deployment in either a vehicular accident or blast or explosion (IED, RPG, Land Mine, Grenade, etc.).  During the Veteran's June 2008 Post-Deployment Health Assessment, he reported that his overall health was good, but that it was much worse now than before he deployed.  That said, he denied being wounded, injured, assaulted, or otherwise hurt during deployment.  At that time, however, the Veteran did report ongoing neck pain.  The Veteran again denied involvement in a blast, explosion, or vehicular accident/crash.  He also denied any head injury.  The Veteran had current concerns about his bilateral ankles, right knee, bilateral toenails, sinus problems, and insomnia, but did not report any concerns about neck problems.

After separation from service, the Veteran sought treatment in July 2008 for neck pain and occasional tingling in his right hand.  In addition, the Veteran described worsening low back pain.  After examination, the treatment provider's assessment was neck pain.

In support of his claim, in August 2008 the Veteran submitted a statement from his wife.  She reported pain in the Veteran's neck and shoulders since returning from Iraq.

The Veteran was afforded a VA general medical examination in September 2008 for his orthopedic claims, including the neck.  At that time, the Veteran reported that he injured his neck in November 2007, when a blast while riding in a Humvee threw his head against a window.  The Veteran reported ongoing pain that he described as 8 out of 10.  X-rays of the neck, however, showed no abnormalities.  Following examination and testing, the examiner diagnosed cervical strain.  The examiner, however, did not offer an opinion as to the etiology of the neck disability, as the examination request from the RO did not include a request for an etiology opinion.
The Veteran was afforded another VA examination for his neck in March 2013.  The examiner noted that the Veteran's claims file had not been reviewed.  The Veteran stated that he had been diagnosed with cervical strain in 2005 after being rear-ended in a parking lot, but that the pain had resolved within weeks.  He claimed to have hurt his neck again in November 2007, when his head struck the side of the vehicle he was riding in as a result of an explosion.  (The examiner noted the Board's directive in its March 2013 remand that the claim of a November 2007 explosion with resulting head/neck injury should not be considered credible evidence.)  The Veteran reported ongoing stiffness and occasional upper extremity numbness from 2007.  The Veteran also discussed flare-ups of neck problems, which included an inability to bend the neck, pain, and stiffness.  X-rays, however, showed no arthritis or fracture.  The examiner concluded that it was unlikely that the Veteran's current neck pain was related to his military service.  The rationale was that the Veteran had no current significant neck findings on x-ray and had normal strength and sensation on examination.  That said, the examiner noted the unavailability of the claims file for review.

Following review of the claims file, another VA physician provided an addendum to the March 2013 VA examination report.  The April 2013 addendum noted review of the claims file and the Veteran's past diagnosis of cervical strain.  The reviewing physician concluded that the Veteran had a cervical strain, with pain, but no other objective findings of a disability.  The physician concluded that it was clear that the Veteran's current neck symptoms were not caused by his military service.  The physician observed that a traumatic injury to a disc could cause early degeneration at the level of the trauma and result in chronic pain.  In this case, however, the physician stated that because the Veteran had no evidence of degeneration of the cervical spine on x-ray and normal neurologic examination that the above conclusion as to etiology was clear.  Moreover, the physician concluded that no clear medical evidence demonstrated a known medical / orthopedic sequella from the Veteran's injuries.

In support of his claim, in August 2013 the Veteran submitted an undated letter purportedly from a private chiropractor, though it is signed by the Veteran himself.  The letter noted the Veteran's subjective complaints of stiffness, limited range of motion on the right side, numbness in both hands, swelling, headaches, tinnitus, and radiating pain in the right arm.  The chiropractor observed that the foregoing were "symptoms of a classic whiplash diagnosis."  Objective findings were loss of cervical curvature and muscle tightness in the neck and shoulder areas.  The chiropractor concluded, "Of course the diagnosis of whiplash (847.0 Cervical Sprain/Strain) is the direct results of a traumatic experience.  I am not up to date on [the Veteran's] events that happen[ed] in his acts of service and I am only addressing [sic] due to the anxiety I have seen him expressed."  (Emphasis in original.)

Initially, the Board notes that claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  In this case, the Board acknowledges the Veteran's January 2005 treatment for neck problems following an automobile accident that included the diagnosis of cervical strain.  Although this incident occurred prior to the Veteran's second period of service, he contends that his neck problems fully resolved within a few weeks and that he suffered from no ongoing neck symptoms prior to his entry into his second period of active service, in June 2007.  Given that there is no medical evidence to contradict the Veteran's contentions that he entered his second period of military service in sound condition and, indeed, the medical evidence supports the Veteran's sound neck condition at entrance into service in June 2007, the Board cannot conclude that clear and unmistakable evidence exists that a cervical spine disability preexisted the Veteran's second period of military service.  As such, the presumption of soundness applies.

The Board notes that in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is potentially conflicting evidence as to whether the Veteran has had a current neck disability at all points during the appellate time period.  As discussed above, the March 2013 VA examination revealed no current, chronic neck disability, which was reiterated by the April 2013 reviewing physician.  By contrast, the September 2008 VA examiner and the August 2013 private chiropractor did diagnose the Veteran with cervical strain.  Thus, for at least some portion of the current appellate time period, the evidence suggests that the Veteran had a current neck disability.  Therefore, the critical question is whether any cervical spine disability present during the appellate time period was caused or aggravated by the Veteran's claimed in-service injuries, or other incident of service.  Based on the evidence of record, the Board concludes they were not.

In reaching that conclusion, the Board finds the April 2013 VA examination report addendum of significant probative value.  The reviewing physician considered the Veteran's representations that his current neck problems were due to in-service trauma.  The physician concluded, however, that the Veteran's previously diagnosed cervical strain and other neck problems were not the type of disability expected as a result of a trauma (such as the in-service events claimed by the Veteran to be the cause of his neck problems).  In that regard, the physician specifically noted that a traumatic injury to the disc could predispose an individual to early degeneration of the disc and result in chronic pain, but the Veteran did not have degenerative arthritis or evidence of other neurological disability.  The reviewing physician's opinions were based on review of the claims file, the Veteran's representations, the prior VA examination reports of record, and the cervical spine x-rays.  The examiner's conclusions are fully explained and consistent with the evidence of record.

By contrast, the Board finds the August 2013 letter from the Veteran's private chiropractor to be of extremely little probative value.  As a preliminary matter, it is unclear to the Board whether the letter was drafted by the chiropractor, or by the Veteran, given the lack of the chiropractor's signature.  Assuming for the sake of this decision that it is an authentic representation of the chiropractor's opinion, the Board still finds that it is of little probative value.  In that regard, the letter specifically noted that while the Veteran's current neck problems were the result of a traumatic experience, the chiropractor also clearly indicated that he was "not up to date... on the events that happen[ed] in his acts of service."  Thus, the chiropractor did not relate the Veteran's current neck problems to any specific in-service event or to the Veteran's service in general.  Indeed, the chiropractor specifically noted that he was unaware of the Veteran's military service history.  Although the chiropractor did relate the current neck problems to a traumatic whiplash injury, (as discussed above), there is documented evidence of a motor vehicle accident in January 2005 that occurred between the Veteran's periods of military service and (as will be discussed below) the Board does not find the Veteran's reports of a neck injury from a November 2007 in-service blast while riding in a Humvee in Iraq to be credible evidence.  As the August 2013 opinion does not link the Veteran's current neck problems to his military service, the Board cannot find the letter of any probative value in analyzing whether the Veteran's current neck problems were incurred in or are otherwise related to his military service.

The Board has considered the Veteran's reports that he injured his cervical spine in a November 2007 explosion while riding in a Humvee in Iraq and has experienced ongoing neck pain from that time.  Certainly the Veteran is competent to report events he experienced and resulting physical symptoms, such as neck pain.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of his in-service injuries are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

As discussed above, in a June 2008 post-deployment examination the Veteran specifically denied involvement during deployment in either a vehicular accident or blast or explosion (IED, RPG, Land Mine, Grenade, etc.)   Moreover, the Veteran now contends that at the same time he injured his neck in the November 2007 blast incident he also chipped a tooth.  The service treatment records do note dental treatment in February 2008 for cleaning and a chipped tooth.  At that time, however, the Veteran failed to report any neck problems and, indeed, stated that his only medication was Motrin for occasional back pain and did not otherwise report a blast incident involving a Humvee as the cause either of the chipped tooth or ongoing neck pain.  The Board finds the Veteran's contemporaneous representations and the medical evidence of record substantially outweighs the Veteran's current representations as to an in-service blast incident involving a Humvee made in pursuit of a claim for compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, and desire for monetary gain).

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran injured his neck as a result of a blast while riding in a Humvee.  Rather, the Veteran specifically denied being involved in an explosion involving an IED or other motor vehicle accident at the time of his return from service in June 2008.  Regardless of whether the Veteran is purposely mischaracterizing the events in service or unintentionally doing so, the ultimate conclusion is that his current statements regarding injuring his neck in a November 2007 blast while riding in a Humvee are not credible evidence.

Finally, the Board acknowledges that the Veteran did report neck pain after returning from Iraq and shortly after separating from service.  As such, the Board has considered whether the Veteran's statements could constitute assertions that any diagnosed disability during the appellate time period is due to some incident of service other than the alleged November 2007 blast while riding in the Humvee.  In such an instance, the Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as pain, stiffness, and other symptoms in the neck, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing a chronic cervical spine disability, however, the Board concludes that in this case his statements regarding any such diagnoses are not competent evidence and are significantly outweighed by the April 2013 VA reviewing physician's conclusions discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In conclusion, the April 2013 VA reviewing physician clearly considered the Veteran's medical history, the past interviews and examinations of the Veteran, and the other evidence of record, prior to offering a conclusion that the Veteran's post-service problems are not related to his military service.  The Board finds this the most probative evidence of record.  The August 2013 private chiropractor's letter does not relate the Veteran's current neck problems to his military service and, indeed, specifically noted that he was uncertain as to the Veteran's specific military service history.  The Veteran's representations that his current neck problems are the result of a November 2007 blast while riding in a Humvee are refuted by the record and deemed less than credible.  The Veteran is not otherwise competent to link any neck disability diagnosed during the appellate time period to his military service.    

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a neck disability, to include cervical strain, is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


